  Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 1 of 19 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CINDY ALVAREZ, on behalf of the
 HealthCare Appraisers, Inc. ESOP, and on
 behalf of a class of all other persons
 similarly situated,
                                                       Case No.
                        Plaintiff,

 v.

 WILMINGTON TRUST, N.A., as successor
 to Wilmington Trust Retirement and
 Institutional Services Company,

                        Defendant.


                                          COMPLAINT

       Plaintiff Cindy Alvarez, by her undersigned attorneys, on behalf of the HealthCare

Appraisers, Inc. ESOP, and similarly situated participants in the Plan and their beneficiaries,

alleges upon personal knowledge, the investigation of her counsel, and upon information and belief

as to all other matters, as to which allegations she believes substantial evidentiary support will

exist after a reasonable opportunity for further investigation and discovery, as follows:

                                        BACKGROUND

       1.      Plaintiff Cindy Alvarez (“Plaintiff”) brings this suit against Wilmington Trust, N.A.

as successor to Wilmington Trust Retirement and Institutional Services Company (together,

“Wilmington Trust”), the trustee for the HealthCare Appraisers, Inc. ESOP (the “Plan”), an

employee stock ownership plan, when the Plan acquired shares of HealthCare Appraisers, Inc.

(“HAI”) in 2014.

       2.      Plaintiff is a participant in the Plan, as defined by ERISA § 3(7), 29 U.S.C.

§ 1002(7), who was vested in shares of HAI allocated to her account in the Plan.

                                                 1
  Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 2 of 19 PageID #: 2




        3.      This action is brought under Sections 404, 406, 409, 410, and 502(a) of the

Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1104,

1106, 1109, 1110, and 1132(a), for losses suffered by the Plan and its participants caused by

Wilmington Trust when it caused the Plan to buy shares of HAI for more than fair market value in

2014 and other relief.

        4.      As alleged below, the Plan has been injured and its participants have been deprived

of hard-earned retirement benefits resulting from Defendant’s violations of ERISA.

        5.      At all relevant times, HAI was a privately held company and a party in interest to

the Plan. On August 26, 2014, the Plan acquired 80% of HAI’s stock, 800,000 shares, for $28

million, which was financed by a $10 million term note, junior subordinated notes from the Selling

Shareholders (Todd Mello, Daryl P. Johnson, Fred M. Lara, and Scott M. Safriet), and promissory

notes to the Selling Shareholders. HAI issued warrants to the Selling Shareholders in exchange for

the remaining 20% of HAI stock, which represented 40% of the equity of HAI.

        6.      Wilmington Trust represented the Plan and its participants as Trustee in the ESOP

Transaction. It had sole and exclusive authority to negotiate the terms of the ESOP Transaction on

the Plan’s behalf.

        7.      The ESOP Transaction allowed the Selling Shareholders to unload their interests in

HAI above fair market value and saddle the Plan with tens of millions of dollars of debt to finance

the Transaction. Wilmington Trust failed to fulfill its ERISA duties, as Trustee and fiduciary, to

the Plan and its participants, including Plaintiff.

        8.      The Selling Shareholders are parties in interest because each of them owned 10%

or more of HAI stock and/or was an officer or director of HAI.




                                                      2
  Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 3 of 19 PageID #: 3




       9.      Plaintiff brings this action to recover the losses incurred by the Plan, and thus by

each individual account in the Plan held by her and similarly situated participants, resulting from

Wilmington Trust’s engaging in, and causing the Plan to engage in, prohibited transactions under

ERISA, and breaching its fiduciary duties under ERISA.

                                 JURISDICTION AND VENUE

       10.     This action arises under Title I of ERISA, 29 U.S.C. §§ 1001 et seq., and is brought

by Plaintiff under ERISA § 502(a), 29 U.S.C. § 1132(a), to require Wilmington Trust to make

good to the Plan losses resulting from its violations of the provisions of Title I of ERISA, to obtain

appropriate equitable relief against Wilmington Trust, to restore to the Plan any profits that have

been made by breaching fiduciaries through the use of Plan assets, and to obtain other appropriate

equitable and legal remedies in order to redress violations and enforce the provisions of ERISA.

       11.     This Court has subject matter jurisdiction over this action pursuant to ERISA

§ 502(e)(1), 29 U.S.C. § 1132(e)(1).

       12.     Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because Defendant Wilmington Trust resides or may be found in this District, and

because some of the events or omissions giving rise to the claims occurred in this District.

                                             PARTIES

       13.     Plaintiff Cindy Alvarez is and has been a Plan participant, as defined in ERISA

§ 3(7), 29 U.S.C. § 1002(7), since 2014. She was employed by HAI from April 14, 2014 through

July 1, 2020. She vested by the Plan’s terms in shares of HAI in her Plan account.

       14.     Defendant Wilmington Trust is a trust company chartered in Delaware. Its

headquarters is at 1100 North Market Street, Wilmington, Delaware 19890. Wilmington Trust is




                                                  3
  Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 4 of 19 PageID #: 4




a subsidiary of M&T Bank Corporation. M&T Bank Corporation is headquartered in Buffalo, New

York.

        15.    Wilmington Trust was the Trustee of the Plan at the time of the ESOP Transaction.

Wilmington Trust was a “fiduciary” under ERISA because it was the Trustee. As Trustee,

Wilmington Trust had exclusive authority to manage and control the assets of the Plan and had

sole and exclusive discretion to authorize and negotiate the ESOP Transaction on the Plan’s behalf.

Wilmington Trust was a party in interest under ERISA § 3(14), 29 U.S.C. § 1002(14), at all times

that it was Trustee of the Plan.

        16.    Wilmington Trust’s power and authority does not include the power and authority

to interpret the terms of the written Plan document.

                                   FACTUAL ALLEGATIONS

        17.    HAI is headquartered in Boca Raton, Florida. HAI is a business appraisal firm

specializing in healthcare firm appraisals. HAI has approximately 96 employees, with locations in

Baton Rouge, Chicago, Dallas, Denver, Detroit, Nashville, and Philadelphia. HAI has been at all

times a private company. There is and was no public market for HAI stock.

        18.    HAI was formed in 2000.

        19.    HAI is an S corporation. HAI stock is not readily tradable on an established

securities market.

        20.    HAI adopted the Plan effective January 1, 2014.

        21.    The Plan is a pension plan within the meaning of ERISA § 3(2), 29 U.S.C.

§ 1002(2), and is subject to ERISA pursuant to ERISA § 4(a)(1), 29 U.S.C. § 1003(a)(1).

        22.    The Plan was designed to invest primarily in the employer securities of HAI.




                                                4
  Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 5 of 19 PageID #: 5




       23.     The Plan’s principal asset has been HAI stock at all times since the ESOP

Transaction.

       24.     The Plan is an individual account plan under which a separate individual account

was established for each participant.

       25.     HAI is the sponsor of the Plan within the meaning of ERISA § 3(16)(B), 29 U.S.C.

§ 1002(16)(B).

       26.     Employees of HAI participate in the Plan.

       27.     HAI is and was the Plan’s administrator within the meaning of ERISA § 3(16)(A),

29 U.S.C. § 1002(16)(A).

       28.     HAI is and was an ERISA fiduciary to the Plan as its administrator.

       29.     HAI is and was at the time of the ESOP Transaction a party in interest to the Plan

under ERISA § 3(14), 29 U.S.C. § 1002(14).

       30.     HAI or the Selling Shareholders appointed Wilmington Trust as Trustee of the Plan.

As Trustee, Wilmington Trust had sole and exclusive authority to negotiate and approve the ESOP

Transaction on behalf of the Plan, including the price the Plan paid for HAI stock.

       31.     As Trustee for the Plan, it was Wilmington Trust’s exclusive duty to ensure that

any transactions between the Plan and the Selling Shareholders and between the Plan and HAI,

including acquisitions of HAI stock by the Plan and loans to the Plan, were fair and reasonable

and to ensure that the Plan paid no more than fair market value.

       32.     On August 26, 2014, the Plan acquired 80% of HAI’s stock, 800,000 shares, for

$28 million, which was financed by a $10 million term note, junior subordinated notes from the

Selling Shareholders (Todd Mello, Daryl P. Johnson, Fred M. Lara, and Scott M. Safriet), and




                                                5
  Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 6 of 19 PageID #: 6




promissory notes to the Selling Shareholders. HAI issued warrants to the Selling Shareholders in

exchange for the remaining 20% of HAI stock, which represented 40% of the equity of HAI.

       33.     The Selling Shareholders were the shareholders of HAI stock at the time of the

ESOP Transaction.

       34.     The Selling Shareholders were parties in interest to the Plan under ERISA § 3(14),

29 U.S.C. § 1002(14), at the time of the ESOP Transaction, as 10 percent or more shareholders of

HAI, directly or indirectly, and/or as directors of HAI or persons with powers or responsibilities

similar to directors, and/or as officers of HAI or persons with powers or responsibilities similar to

officers, and/or as employees of HAI.

       35.     The Selling Shareholders were advised by CSG Partners (“CSG”) in the ESOP

Transaction.

       36.     Wilmington Trust hired Stout Risius Ross (“SRR”) to provide it with a valuation

of HAI for the ESOP Transaction.

       37.     Wilmington Trust hired Taylor English Duma LLP (“Taylor English”) to provide

it with a legal opinion for the ESOP Transaction.

       38.     The U.S. District Court for the Eastern District of Virginia decided a case with the

same trustee (Wilmington Trust); same kind of transaction (a leveraged ESOP transaction); same

seller advisor (CSG), same valuation advisor to the trustee (SRR). See Brundle v. Wilmington Trust

N.A., 241 F. Supp. 3d 610 (E.D. Va. 2017), aff’d, 919 F.3d 763 (4th Cir. 2019). The Brundle court

found that Wilmington Trust has a “tendency to rubber stamp whatever Constellis [the plan’s

sponsor] and SRR put in front of it.” 241 F. Supp. 3d at 642. The ESOP community is very

“incestuous” and SRR became “excessively” familiar with CSG who could observe its valuation




                                                 6
  Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 7 of 19 PageID #: 7




methods, and SRR even shared its “valuation strategies” at a “very granular level” with CSG while

it was advising the trustee on the acquisition of company stock. Id. at 643.

       39.     Wilmington Trust, CSG, and SRR have done multiple ESOP transactions together,

yielding tens of millions of dollars in overpayments to selling shareholders and saddling employees

with over-valued stock and excessive debt. In the wake of litigation over Wilmington Trust, CSG,

and SRR ESOP transactions, Wilmington Trust has sued SRR twice for providing flawed

valuations.

       40.     Wilmington Trust’s Assistant Vice President and Fiduciary Services Sub-

Committee (“FSSC”) member Greg Golden testified that Wilmington Trust does a lesser level of

due diligence as an ESOP trustee than does a so-called “real world buyer” of a multimillion-dollar

company. Id. at 637. Following trial, the Brundle court ruled that Wilmington Trust caused a

prohibited transaction by failing to ensure that the plan paid no more than adequate consideration

for company stock and “damaged the ESOP by agreeing to overpay $29,773,250.00 for the stock.”

Id. at 649. Plaintiff alleges the same thing happened here.

       41.     Plaintiff further alleges that the following factual allegations in this paragraph will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery. The Plan did not receive a discount for lack of control and paid a control premium for

HAI even though the Plan did not obtain control over HAI upon its purchase of the Company, as

the Selling Shareholders continued to control the company. Such post-transaction control are a

feature of CSG-advised transactions. After the ESOP Transaction, the Selling Shareholders

retained control of HAI by holding or controlling HAI board membership via their warrants.

Application of a control premium was an incorrect valuation methodology. The Plan therefore

overpaid for HAI stock.



                                                 7
  Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 8 of 19 PageID #: 8




       42.     As Trustee, Wilmington Trust is liable for causing the Plan to pay more than fair

market value for HAI stock as a result of the failure to receive a discount for lack of control, the

payment of a control premium where previous owners retained control of HAI, and/or other factors

in Wilmington Trust’s decision to purchase HAIBSC stock for the Plan in the ESOP Transaction.

       43.     Plaintiff further alleges that the following factual allegations in this paragraph will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery. Wilmington Trust did not perform due diligence in the course of the ESOP Transaction

similar to the due diligence that is performed by third-party buyers in large corporate transactions.

Wilmington Trust’s due diligence in the ESOP Transaction was less extensive and thorough than

the due diligence performed by third-party buyers in corporate transactions of similar size and

complexity. The Plan overpaid for HAI stock in the ESOP Transaction due to Wilmington Trust’s

reliance on unrealistic growth projections, unreliable or out-of-date financials, improper discount

rates, inappropriate guideline public companies for comparison, and/or its failure to test

assumptions, failure to question or challenge underlying assumptions, and/or other factors that

rendered the valuation of HAI stock in the ESOP Transaction faulty.

       44.     Incentives to Wilmington Trust to act in favor of the Selling Shareholders in the

ESOP Transaction included the possibility of business from sellers of companies who understood

that Wilmington Trust believed a lesser degree of due diligence was needed for ESOP purchases

of businesses than for non-ESOP-buyers’ purchases of businesses, which Wilmington Trust

distinguished as “real world” transactions, and engagement as the Plan’s ongoing trustee after the

ESOP Transaction and the fees paid for that engagement.

       45.     Wilmington Trust is liable to the Plan for the difference between the price paid by

the Plan and the actual value of HAI shares at the time of the ESOP Transaction.



                                                 8
  Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 9 of 19 PageID #: 9




        46.     Wilmington Trust has received consideration for its own personal account from

HAI for its services in the ESOP Transaction in the form of fees, under a contract made when the

Selling Shareholders owned HAI.

        47.     Wilmington Trust’s regular practice is to include an indemnification agreement in

its engagement agreements to provide services as the transactional trustee in ESOP stock purchase

transactions. One such agreement was a trial exhibit in Brundle v. Wilmington Trust N.A.

        48.     Plaintiff further alleges that the following factual allegations in this paragraph will

likely have evidentiary support after a reasonable opportunity for further investigation or

discovery. Pursuant to Wilmington Trust’s engagement agreement, HAI, at a time that it was

owned by the Selling Shareholders, agreed to indemnify Wilmington Trust as Plan Trustee in

connection with the ESOP Transaction. The indemnification agreement is something of value,

potentially worth millions of dollars of defense costs and/or liability in ERISA private company

ESOP litigation. The indemnification agreement does not contain an exemption addressing

violation of the per se prohibited transaction rules under ERISA § 406.

        49.     The indemnification agreement is invalid under ERISA § 410(a), 29 U.S.C.

§ 1110(a), as against public policy because Wilmington Trust violated its ERISA duties to the

Plan, and its legal defense and liability for the Plan’s losses should not be paid by the company

that the Plan owns.

        50.     Payment by HAI of millions of dollars of attorneys’ fees, costs and litigation

expenses to Wilmington Trust necessarily would adversely impact HAI’s equity value and

therefore the value of Plan assets. Direct payment or reimbursement of Wilmington Trust’s defense

costs by HAI, or the Plan that owns it, would adversely affect the Plan and Plaintiff’s and other

participants’ financial interests.



                                                  9
 Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 10 of 19 PageID #: 10




       51.     Advancing of millions of dollars in attorneys’ fees, costs and litigation expenses to

Wilmington Trust necessarily would adversely impact HAI’s equity value and therefore the value

of Plan assets even if Wilmington Trust is eventually ordered to reimburse HAI. The

indemnification agreement does not require payment of interest or otherwise account for the time

value of money.

                                     CLAIMS FOR RELIEF

                                             COUNT I

             Causing and Engaging in Prohibited Transactions Forbidden by
          ERISA § 406(a)–(b), 29 U.S.C. § 1106(a)–(b), Against Wilmington Trust

       52.     Plaintiff incorporates the preceding paragraphs as though set forth herein.

       53.     ERISA § 406(a)(1)(A), 29 U.S.C. § 1106(a)(1)(A), prohibits a plan fiduciary, here

Wilmington Trust, from causing a plan, here the Plan, to engage in a sale or exchange of any

property, here HAI stock, with a party in interest, here the Selling Shareholders, as took place in

the ESOP Transaction.

       54.     ERISA § 406(a)(1)(B), 29 U.S.C. § 1106(a)(1)(B), prohibits Wilmington Trust

from causing the Plan to borrow money from a party in interest, here HAI, as took place in the

ESOP Transaction.

       55.     ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D), prohibits Wilmington Trust

from causing the Plan to engage in a transaction that constitutes a direct or indirect transfer to, or

use by or for the benefit of, a party in interest, here the Selling Shareholders, of any assets of the

Plan, as took place in and after the ESOP Transaction with the transfer of Plan assets as payment

for HAI stock and in continuing payments on the loan.

       56.     The stock and loan transactions between the Plan and the parties in interest were

authorized by Wilmington Trust in its capacity as Trustee for the Plan.

                                                 10
 Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 11 of 19 PageID #: 11




        57.     Wilmington Trust caused the Plan to engage in prohibited transactions in violation

of ERISA § 406(a), 29 U.S.C. § 1106(a), in the ESOP Transaction.

        58.     ERISA § 406(b), 29 U.S.C. § 1106(b), inter alia, mandates that a plan fiduciary

shall not “act in any transaction involving the plan on behalf of a party (or represent a party) whose

interests are adverse to the interests of the plan or the interests of its participants,” or “receive any

consideration for his own personal account from any party dealing with such plan in connection

with a transaction involving the assets of the plan.”

        59.     Wilmington Trust caused the Plan to acquire HAI stock from the Selling

Shareholders above fair market value and with the proceeds of a loan that was used to pay the

Selling Shareholders. This primarily benefited the Selling Shareholders to the substantial detriment

of the Plan and its participants and beneficiaries, even though Wilmington Trust was required to

act solely in the interests of the Plan’s participants and beneficiaries in connection with any such

transaction.

        60.     Wilmington Trust received consideration for its own personal account from HAI—

fees and an indemnification agreement—as Trustee for the Plan in the ESOP Transaction, in

violation of ERISA § 406(b)(3).

        61.     Wilmington Trust caused and engaged in prohibited transactions in violation of

ERISA § 406(b) in the ESOP Transaction.

        62.     ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who is a

fiduciary with respect to a plan and who breaches any of the responsibilities, obligations, or duties

imposed on fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any

losses to the plan resulting from each such breach, and additionally is subject to such other

equitable or remedial relief as the court may deem appropriate.



                                                   11
 Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 12 of 19 PageID #: 12




       63.     ERISA § 502(a), 29 U.S.C. § 1132(a), permits a plan participant to bring a suit for

relief under ERISA § 409 and to obtain appropriate equitable relief to enforce the provisions of

Title I of ERISA or to enforce the terms of a plan.

       64.     Wilmington Trust has caused losses to the Plan by the prohibited transactions in an

amount to be proved specifically at trial.

                                              COUNT II

      Breaches of Fiduciary Duty Under ERISA § 404(a), 29 U.S.C. § 1104(a), Against
                                   Wilmington Trust

       65.     Plaintiff incorporates the preceding paragraphs as though set forth herein.

       66.     ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), requires, inter alia, that a plan

fiduciary discharge his or her duties with respect to a plan solely in the interest of the participants

and beneficiaries, (A) for the exclusive purpose of providing benefits to participants and the

beneficiaries of the plan, (B) with the care, skill, prudence, and diligence under the circumstances

then prevailing that a prudent person acting in a like capacity and familiar with such matters would

use in the conduct of an enterprise of a like character and with like aims, and (D) in accordance

with the documents and instruments governing the plan insofar as such documents and instruments

are consistent with ERISA.

       67.     The fiduciary duty of loyalty entails a duty to avoid conflicts of interest and to

resolve them promptly when they occur. A fiduciary must always administer a plan with an “eye

single” to the interests of the participants and beneficiaries, regardless of the interests of the

fiduciaries themselves or the plan sponsor.

       68.     ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who is a

fiduciary with respect to a plan and who breaches any of the responsibilities, obligations, or duties

imposed on fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any


                                                  12
 Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 13 of 19 PageID #: 13




losses to the plan resulting from each such breach, and additionally is subject to such other

equitable or remedial relief as the court may deem appropriate.

       69.      ERISA § 502(a), 29 U.S.C. § 1132(a), permits a plan participant to bring a suit for

relief under ERISA § 409 and to obtain appropriate equitable relief to enforce the provisions of

Title I of ERISA or to enforce the terms of a plan.

       70.      Wilmington Trust was required to undertake an appropriate and independent

investigation of the fair market value of HAI stock in August 2014 in order to fulfill its fiduciary

duties, and an appropriate investigation would have revealed that the valuation used for the ESOP

Transaction did not reflect the fair market value of the HAI stock purchased by the Plan.

       71.      Wilmington Trust breached its duties under ERISA § 404(a)(1), 29 U.S.C.

§ 1104(a)(1).

       72.      Wilmington Trust has caused losses to the Plan by its breaches of fiduciary duty in

an amount to be proved specifically at trial.

                                            COUNT III

                      Violation of ERISA §§ 410 and 404(a)(1)(A), (B),
             29 U.S.C. §§ 1110 and 1104(a)(1)(A), (B), Against Wilmington Trust

       73.      Plaintiff incorporates the preceding paragraphs as though set forth herein.

       74.      ERISA § 410(a), 29 U.S.C. § 1110(a), provides in relevant part (with exceptions

not applicable here) that “any provision in an agreement or instrument which purports to relieve a

fiduciary from responsibility or liability for any responsibility, obligation, or duty under this part

[Part IV of Subtitle B of Title I of ERISA] shall be void as against public policy.” As ERISA § 406

is under Part IV, any provision that attempts to relieve Wilmington Trust, a Plan fiduciary, of

responsibility or liability is void pursuant to ERISA § 410(a) unless there is an exception or

exemption. No such exception or exemption is applicable to the Count I claim here.

                                                 13
 Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 14 of 19 PageID #: 14




       75.     ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who is a

fiduciary with respect to a plan and who breaches any of the responsibilities, obligations, or duties

imposed on fiduciaries by Title I of ERISA shall be personally liable to make good to the plan any

losses to the plan resulting from each such breach, and additionally is subject to such other

equitable or remedial relief as the court may deem appropriate.

       76.     ERISA § 502(a), 29 U.S.C. § 1132(a), permits a plan participant to bring a suit for

relief under ERISA § 409 and to obtain appropriate equitable relief to enforce the provisions of

Title I of ERISA or to enforce the terms of a plan.

       77.     The indemnification agreement purports to provide payment or reimbursement for

the benefit of Wilmington Trust for its losses, costs, expenses or other damages, including but not

limited to attorney’s fees.

       78.     To the extent that the indemnification agreement attempts to relieve Wilmington

Trust of its responsibility or liability to discharge its duties under ERISA, or attempts to have HAI

(a Plan-owned company) and thereby the Plan be responsible for Wilmington Trust’s liability for

breaches of the statute, including but not limited to defense costs, such provisions are void as

against public policy.

       79.     To the extent that any of the fiduciaries of the Plan would agree to the exercise of

such a provision that is void against public policy under ERISA § 410, they breached their

fiduciary duties under ERISA by failing to discharge their duties with respect to the Plan solely in

the interest of the participants and beneficiaries and with the care, skill, prudence and diligence

under the circumstances then prevailing that a prudent person acting in a like capacity and familiar

with such matters would use in the conduct of an enterprise of like character and aims, in violation




                                                 14
 Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 15 of 19 PageID #: 15




of ERISA § 404(a)(1)(A) and (B), 29 U.S.C. § 1104(a)(1)(A) and (B). See also ERISA § 403(c)(1),

29 U.S.C. § 1103(c)(1).

       80.     As a result of the foregoing, should it be held liable under the preceding Count I,

Wilmington Trust should be ordered to disgorge any indemnification payments made by HAI

and/or the Plan, plus interest.

                                  CLASS ACTION ALLEGATIONS

       81.     Plaintiff brings this action as a class action pursuant to Fed. R. Civ. P. 23(a) and

(b), on behalf of the following class:

               All participants in the HealthCare Appraisers, Inc. ESOP (the
               “Plan”) and the beneficiaries of such participants as of the date of
               the 2014 ESOP Transaction or anytime thereafter. Excluded from
               the Class are the shareholders who sold the stock of HealthCare
               Appraisers, Inc. (“HAI”) to the Plan in August 2014, and their
               immediate families; the directors and officers of HAI and their
               immediate families; and legal representatives, successors, and
               assigns of any such excluded persons.

       82.     The Class is so numerous that joinder of all members is impracticable. Although

the exact number and identities of Class members are unknown to Plaintiff at this time, the Plan’s

most recent Form 5500 filing reports that as of December 31, 2018, there were 124 participants in

the Plan.

       83.     Questions of law and fact common to the Class as a whole include, but are not

limited to, the following:

                    i. Whether Wilmington Trust served as Trustee in the Plan’s acquisition of

                       HAI stock;

                   ii. Whether Wilmington Trust was an ERISA fiduciary of the Plan;




                                                15
 Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 16 of 19 PageID #: 16




                  iii. Whether Wilmington Trust caused the Plan to engage in prohibited

                      transactions under ERISA by permitting the Plan to purchase HAI stock and

                      take loans from parties in interest;

                  iv. Whether Wilmington Trust engaged in a good faith valuation of the HAI

                      stock in connection with the ESOP Transaction;

                  v. Whether Wilmington Trust caused the Plan to pay more than fair market

                      value for HAI stock;

                  vi. Whether Wilmington Trust engaged in a prohibited transaction under

                      ERISA by acting on behalf of a party adverse to the Plan and its participants

                      in the ESOP Transaction;

                 vii. Whether Wilmington Trust engaged in a prohibited transaction under

                      ERISA by receiving consideration for its own account in the ESOP

                      Transaction;

                viii. Whether Wilmington Trust breached its fiduciary duty to undertake an

                      appropriate and independent investigation of the fair market value of HAI

                      stock in August 2014;

                  ix. Whether HAI was a party in interest;

                  x. Whether the Selling Shareholders were parties in interest;

                  xi. The amount of losses suffered by the Plan and its participants as a result of

                      Wilmington Trust’s ERISA violations; and

                 xii. The appropriate relief for Wilmington Trust’s violations of ERISA.

       84.     Plaintiff’s claims are typical of those of the Class. For example, Plaintiff, like other

Plan participants in the Class, suffered a diminution in the value of her Plan account because the



                                                 16
 Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 17 of 19 PageID #: 17




Plan paid above fair market value and took on excessive loans for HAI stock, resulting in her being

allocated fewer shares of stock, and she continues to suffer such losses in the present because

Wilmington Trust failed to correct the overpayment by the Plan.

       85.     Plaintiff will fairly and adequately represent and protect the interests of the Class.

Plaintiff has retained counsel competent and experienced in complex class actions, ERISA, and

employee benefits litigation.

       86.     Class certification of Plaintiff’s Claims for Relief for the alleged violations of

ERISA is appropriate pursuant to Fed. R. Civ. P. 23(b)(1) because the prosecution of separate

actions by individual Class members would create a risk of inconsistent or varying adjudications

which would establish incompatible standards of conduct for Wilmington Trust, and/or because

adjudications with respect to individual Class members would as a practical matter be dispositive

of the interests of non-party Class members.

       87.     The names and addresses of the Class members are available from the Plan. Notice

will be provided to all members of the Class to the extent required by Fed. R. Civ. P. 23.

                                    PRAYER FOR RELIEF

       Wherefore, Plaintiff prays for judgment against Defendant and for the following relief:

       A.      Declare that Defendant Wilmington Trust caused the Plan to engage in and itself

               engaged in prohibited transactions and thereby breached its duties under ERISA;

       B.      Declare that Defendant Wilmington Trust breached its fiduciary duties under

               ERISA to the Plan and the class members;

       C.      Order Wilmington Trust to make good to the Plan and/or to any successor trust(s)

               the losses resulting from the breaches of ERISA and restore any profits it has made

               through use of assets of the Plan;



                                                17
Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 18 of 19 PageID #: 18




    D.    Order that Wilmington Trust provide other appropriate equitable relief to the Plan

          and its participants and beneficiaries, including but not limited to surcharge,

          providing an accounting for profits, and imposing a constructive trust and/or

          equitable lien on any funds wrongfully held by Defendant;

    E.    Order the proceeds of any recovery for the Plan to be allocated to the accounts of

          the class members to make them whole for any injury that they suffered as a result

          of the breaches of ERISA in accordance with the Court’s declaration;

    F.    Order the allocation to the accounts of the class members of the additional shares

          of stock that would have been allocated but for the Plan’s overpayment on company

          stock and Defendant Wilmington Trust’s breaches of ERISA;

    G.    Declare that the indemnification agreement between Defendant Wilmington Trust

          and HAI violates ERISA § 410, 29 U.S.C. § 1110;

    H.    Order Defendant Wilmington Trust to reimburse HAI for any money paid by HAI

          under any indemnification agreement between Wilmington Trust and HAI, plus

          interest;

    I.    Award Plaintiff reasonable attorneys’ fees and costs of suit incurred herein pursuant

          to ERISA § 502(g), 29 U.S.C. § 1132(g), and/or for the benefit obtained for the

          common fund;

    J.    Order Defendant Wilmington Trust to disgorge any fees it received in conjunction

          with its services as Trustee for the Plan in the ESOP Transaction as well as any

          earnings and profits thereon;

    K.    Order Wilmington Trust to pay prejudgment and post-judgment interest;




                                           18
Case 1:20-cv-01115-CFC Document 1 Filed 08/25/20 Page 19 of 19 PageID #: 19




      L.      Certify this action as a class action pursuant to Fed. R. Civ. P. 23, certify the named

              Plaintiff as class representative and her counsel as class counsel; and

      M.      Award such other and further relief as the Court deems equitable and just.


Dated:     August 25, 2020

BAILEY & GLASSER LLP                                 BAILEY & GLASSER LLP

Gregory Y. Porter (pro hac vice to be filed)         /s/ David A. Felice
Ryan T. Jenny (pro hac vice to be filed)             David A. Felice (#4090)
1055 Thomas Jefferson Street, NW                     Red Clay Center at Little Falls
Suite 540                                            2961 Centerville Road, Suite 302
Washington, DC 20007                                 Wilmington, DE 19808
Telephone: (202) 463-2101                            Telephone: (302) 504-6333
Facsimile: (202) 463-2103                            Facsimile: (302) 504-6334
gporter@baileyglasser.com                            dfelice@baileyglasser.com
rjenny@baileyglasser.com
                                                     Attorneys for Plaintiff




                                                19
